Citation Nr: 9912498	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-06 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for degenerative disk 
disease of the lumbar spine, status post operative herniated 
nucleus pulposus, with history of lumbosacral strain, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to June 
1974, with approximately two years and four months of prior 
service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 RO rating action which denied 
the veteran's claim for a rating in excess of 40 percent for 
his service-connected low back disorder.  

In April 1997, the Board remanded the veteran's case for 
additional evidence to include a new VA examination.


FINDINGS OF FACT

The veteran's service-connected low back disorder is 
manifested by limitation of motion of the lumbar spine and 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, including low 
back pain with radiation into the lower extremities and 
absent ankle jerk, with little intermittent relief.   


CONCLUSION OF LAW

The criteria for a 60 percent disability evaluation for 
degenerative disk disease of the lumbar spine, status post 
operative herniated nucleus pulposus, with history of 
lumbosacral strain have been met.  38 U.S.C.A. §§  1155, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.71, 
Diagnostic Code 5293 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	

Service medical records indicate that the veteran received 
treatment during service for a low back injury and was placed 
on permanent profile in July 1972.  After an October 1974 VA 
examination, a November 1974 RO rating action granted the 
veteran service connection and assigned a 20 percent rating 
for lumbosacral strain.    Following a November 1976 VA 
examination, the RO, in a November 1976 rating action, 
reduced the disability rating to 10 percent.   

VA records show that the veteran was hospitalized in April 
and May 1980 during which time he underwent a diskectomy at 
L5 to relieve a herniated nucleus pulposus.  An August 1980 
RO action provided a temporary total rating under 38 C.F.R. 
§ 4.30 through July 1980, with the 10 percent rating being 
reinstated thereafter.  

VA records dated from February 1985 to April 1986 show that 
the veteran had  treatment, including hospitalization, for 
worsening back symptomatology.  Based on this evidence of 
increased disability, the RO, through a June 1986 rating 
action, recharacterized the veteran's low back disorder as 
degenerative disk disease, lumbar spine postoperative 
herniated nucleus pulposus with history of lumbosacral strain 
and increased the disability rating to 40 percent.

In March 1990, the veteran submitted a claim for an increased 
rating for his service-connected  low back condition. 

On VA examination in May 1990, it was noted that the veteran 
reported increased back pain described as sharper and with 
radicular distribution of pain down his right leg.  On 
physical examination, it was noted that the veteran walked 
with a somewhat shuffling and straight-back gait.  He was 
able to flex his back to only 15 degrees and come to full 
extension.  The examiner reported that the veteran had 
positive straight leg raising on the right and decreased 
sensation in the L4/L5 and S1 dermatomes of the right leg.  
All of the veteran's deep tendon reflexes were  reportedly 
normal in the lower extremities except that the veteran had 
an absent ankle jerk on the right.  The examiner reported 
that the veteran's motor strength was noted to be essentially 
equivalent and 2+ bilaterally in all motor groups to lower 
extremities.  The assessment was chronic low back pain, 
status post diskectomies with continued L4, L5, and S1 
radiculopathy and decreased ankle jerk on the right.  X-rays 
reportedly showed evidence of degenerative change.

VA records dated from April 1991 to January 1992 show ongoing 
treatment for complaints of back pain and pain in the legs.  
A discharge summary showed that the veteran had complaints of 
back symptomatology while hospitalized in May 1991.  

In February 1992, the veteran submitted a statement 
indicating that he would like to file for an increased rating 
for his service-connected disability.  He reported that he 
was having problems with his right leg that make it difficult 
to walk or work.

On VA examination in March 1992, the veteran reported 
complaints of lumbosacral back pain which radiated down into 
the right lower extremity causing numbness and weakness in 
the right foot.  Objective findings included some flattening 
of the lumbar spine, a well healed mid-line lumbosacral 
incision which was very mildly tender to palpation over the 
posterior spinous processes, and some mild tenderness over 
the right posterior superior iliac spine area.  The veteran's 
range of motion was reportedly restricted with forward 
flexion to be just 30 degrees with very little actual lumbar 
movement.  The examiner noted that all movements appeared to 
be at the hip.  He reported that the veteran hyperextended 10 
degrees laterally and flexed 20 to 30 degrees with 
essentially no lumbar movement.  He rotated 20 degrees with 
little or no lumbar movement and he had difficulty with toe 
and heel walk on the right.  It was also noted that the 
veteran had a fairly normal-appearing gait and equal leg 
lengths.  Motor examination revealed some weakness in the 
extensor hallucis longus bilaterally, being 4/5.  The veteran 
also was noted to have weakened plantar flexion on the right 
which was 4/5, being 5/5 on the left.  The veteran's eversion 
was reportedly 4/5 bilaterally and inversion was 4/5 
bilaterally.  Deep tendon reflexes (DTR)were noted to be 2+ 
at the patella and 2+ at the Achilles and absent right 
Achilles.  His sensation was found to be grossly decreased to 
pin prick and light touch over the dorsum, the medial and 
lateral aspects, as well as the plantar aspects of the right 
foot.  The veteran had positive straight leg raising (SLR) on 
the right at 40 degrees and negative SLR on the left.  X-rays 
of the lumbosacral spine did show evidence of degenerative 
disease.  The diagnosis was degenerative disease, status post 
lumbar and/or lumbosacral diskectomy in 1980 with a L5/S1 
right lower extremity radiculopathy.  

The report of a March 1993 electromyography (EMG) examination 
(hereinafter 1993 PNCV-EMG report) indicated that the veteran 
has had low back pain with radiation down the right leg that 
has become worse in the past six months.  It also reported 
complaints of right gastrocnemius fasciculations.  The 
summary noted that the veteran's right peroneal motor 
responses were of low amplitude with an absent F-wave 
response.  Tibial Hypertension-reflexes were absent, but 
gastrocnemius F-wave latencies were symmetric.  An EMG of the 
right leg demonstrated mild spontaneous activity in the 
semitendinosus and gastrocnemius.  An EMG of the right L4-S1 
paraspinal muscles, in the region of the surgical scar, had 
significant spontaneous activity at the S1 level.  The 
examiner concluded that this was an abnormal study.  He 
stated that the low amplitude peroneal motor responses were 
consistent with an old right L5 radiculopathy.  He also 
reported that mild active denervation changes in the S1 
muscles of the right leg, coupled with the S1 paraspinal 
muscle spontaneous activity, could be evidence of an active 
S1 radiculopathy.  It was noted, however, that this study 
cannot definitively prove the existence of an active right S1 
radiculopathy.  The examiner found that there was some 
worsening in the paraspinal changes at the S1 level since the 
previous study of March 1988.  

On VA examination in June 1993, it was noted that the veteran 
reported complaints of continued low back pain and discomfort 
as well as right lower extremity (RLE) paresthesia which 
consisted of a tingling over all surfaces of the thigh, over 
all surfaces of the leg, and over all surfaces of the foot.  
The examiner noted that when he went into the waiting room to 
call the veteran, he found the veteran squatting down on the 
floor with his knees bent to at least 125 degrees.  At this 
time, his hips were reportedly flexed 90 degrees in leaning 
forward comfortably and maintaining that position for a 
period of time.  When called, the veteran reportedly stood up 
briskly and walked briskly into the examining room without 
any limp or discomfort.  Objective findings included mild 
loss of lumbar curve.  Range of motion testing revealed that 
the veteran was able to flex forward 80 degrees coming within 
3 inches of touching his fingers to his toes.  He was able to 
extend 20-30 degrees and laterally bend to each side at least 
30 degrees.  The VA physician noted that during the 
examination, the veteran walked very slowly, as if in a great 
deal of pain.  When asked to squat, he was only able to squat 
at 25 percent of the depth that he was observed to be 
squatting in the waiting room without difficulty.  It was 
noted that the veteran had negative SLR tests bilaterally and 
that he demonstrated +5/5 motor function in all lower 
extremity groups and 1+ symmetrical patellar and Achilles 
reflexes bilaterally without clonus.  Sensory examination 
demonstrated diminished subjective sensation over the entire 
RLE compared to the left.  The diagnoses were residual lumbar 
laminectomy and diskectomy; inconsistent physical 
examination; and X-rays do show degenerative joint disease 
that one would expect based on the veteran's age.  In a 
comment, the examining physician noted that the veteran did 
present with an EMG study from the Durham VA dated March 1993 
which concluded that the study was abnormal and consistent 
with an old right L5 radiculopathy.  He stated that the study 
noted that it could not prove the existence of an active 
right S1 radiculopathy at this time, and he commented that 
the information from the study contributed very little and 
did not prove or disprove current condition which was 
observed to fluctuate a great deal in a short period of time.  

A June 1993 X-ray report showed a scoliosis of the lumbar 
spine noted convexity to the left with evidence of narrowing 
of L2-L3 intervertebral disc space and slight narrowing at 
L4-L5 disc space with marginal spurring especially at the L2-
L3 level compatible with disc pathology at one or more of 
these levels.  Minimal spur formation involving the bodies of 
the lumbar vertebrae was also noted.  The bony structures 
were otherwise intact and unremarkable .  The spine showed 
evidence of slight straightening of the normal lordotic 
curve.  

Outpatient treatment records show that the veteran had 
increased problems with the low back in late June 1993.  It 
was noted that the veteran presented with severe pain in the 
lumbar area and a visible "knot" on the left side of the 
lumbar spine.  Additional findings on subsequent June 1993 
outpatient treatment records included swelling and pain in 
the left lower back, difficulty ambulating, and slow moving 
gait requiring assistance.  Diagnostic impressions included 
paraspinal muscle hematoma.  On an additional June 1993 X-ray 
report, the impression was changes compatible with early 
arthritis and also of an old juvenile epiphysitis, showing no 
interval change from an earlier study in 1989.  

On an August 1996 examination, it was noted that the veteran 
reported that his back was slowly getting worse particularly 
in the last year.  He reported that his back now had 
increased weakness, giving out, and more severe symptoms 
including a sleepy feeling in the toes on the right side.  
Objective findings included a slightly antalgic gait with a 
right limp, preserved lumbar lordosis, and a well-healed 
hemilaminectomy scar that was not tender.  On range of motion 
testing, the veteran could extend to 20 degrees at the lumbar 
spine.  He had forward flexion to 60 degrees and lateral 
bending left and right to 30 degrees at the waist and 15 to 
20 degrees at the lumbar area.  The examiner noted that the 
veteran stated that his toes felt sleepy with hypesthesia on 
the right side, and that he had some reduced sensation in 
both the right thigh laterally, the right lateral calf, and 
dorsum of the foot to the toes laterally.  His strength was 
estimated at 4/5 right compared to left, but his reflexes 
were found to be present and intact.  It was noted that the 
veteran did have pain on straight leg raising.  The diagnosis 
was degenerative intervertebral disk disease of the lumbar 
spine status post diskectomy with right radiculopathy.  X-
rays showed degenerative spurring L2-L3 with mild lumbar 
scoliosis.  

On his January 1997 VA Form 9, the veteran reported that his 
service-connected lumbar spine problem has worsened.  
Specifically, he stated that he had severe nerve damage and 
suffered from serious pain on the right side.  

In April 1997, the Board remanded the veteran's case for 
additional development to include the association of 
additional medical records and new VA orthopedic and 
neurological examinations.  Pursuant to the remand, available 
outpatient treatment records were requested from all noted VA 
facilities for the period beginning June 1995.  The file 
contained numerous VA medical records that documented the 
veteran's history of treatment for back problems through 
November 1994.  No additional records beginning in June 1995 
were received.

On VA orthopedic examination in February 1998, the veteran 
complained of constant back pain.  It was noted that the 
musculature of the veteran's back was essentially within 
normal limits without spasm or atrophy.  On examination, the 
veteran had forward flexion to 75 degrees, extension backward 
to 30 degrees, right and left lateral flexion to 30 degrees 
and bilateral rotation to 30 degrees.  It was noted that the 
veteran could squat and stand on heels and toes.  Objective 
evidence of pain on motion was reported.  The diagnosis was 
post status lumbar diskectomy L4/5 with degenerative joint 
disease/degenerative disk disease and limited motion.  The 
impression on an X-ray report was stable degenerative changes 
including osteophyte formation at several levels, most 
severely at L2/3 anteriorly with associated disk space 
narrowing at this level.  Also noted was slight 
retrolisthesis of L2 upon L3, and L3 on L4, L4 on L5, and L5 
on S1, but this was reportedly stable.  

On VA neurological examination in February 1998, the treating 
physician noted that reflexes were all hypoactive except for 
the left ankle jerk, which was absent.  Babinski sign and 
abdominal reflexes were also found to be absent.  Alternate 
motion was reportedly good and SLR was normal bilaterally.  
It was noted that superficial sensation and traced figures 
were normal except for some slight delay on the dorsum of the 
right foot.  Vibration in four extremities and joint sense in 
the lower extremities were noted to be normal.  The diagnosis 
included post-traumatic back pain with absent left ankle 
jerk, supported somewhat by a "possible S1 radiculopathy" 
on a 1993 PNCV-EMG report.




II.

The veteran contends that his service-connected back 
condition is more severe than is reflected by the current 40 
percent rating.  The veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a), in that it is not 
inherently implausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  Numerous post-
service medical records have been associated with the 
veteran's claims file and orthopedic and neurological 
examinations of the veteran's back have been performed as 
recently as February 1998.  The Board finds the latest VA 
examinations were adequate concerning the issue at hand and 
that there is no indication that there are other relevant 
records available that would support the veteran's claim.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA adjudicators, in granting an 
increased rating, must consider the criteria for the next 
higher rating, and explain why a higher rating is not 
warranted.  38 C.F.R. § 4.7 (1998); see Clark v. Derwinski, 2 
Vet.App. 166 (1992).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.

The history of the veteran's disorders has been noted in 
consideration of the veteran's claims.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, the latest 
medical evidence is the most relevant, as the present level 
of disability is of primary concern when reviewing the claim 
for an increased evaluation for the degenerative disc disease 
of the lumbar spine, post operative herniated nucleus 
pulposus with history of lumbosacral strain.  Francisco v. 
Brown, 7 Vet.App. 55 (1994). 

38 U.S.C.A. § 4.71, Diagnostic Codes 5292-5293 specifically 
address the disability rating appropriate for limitation of 
motion of the lumbar spine and intervertebral disk syndrome.  
Under the latter code, the veteran would receive an 
evaluation of 60 percent if his intervertebral disc syndrome 
was pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating is the 
highest available for limitation of motion of the lumbar 
spine under Code 5292.

A review of the medical records reveals that the veteran has 
a history of a low back injury during service with post-
service surgery.  Records show a consistent history of 
treatment, including periods of hospitalization, for chronic 
low back pain with neurological involvement since the 
surgery.  Objective evidence reveals that the veteran had low 
back pain that was described as severe, chronic, and 
persistent, and that the veteran had tenderness of the 
paraspinal muscles, marked lumbar paraspinal muscle hematoma, 
and pain and numbness radiating to the legs.  No relief was 
noted with medications.  During his last VA examinations in 
February 1998, the veteran complained of constant low back 
pain.  While physical examination revealed no posture 
abnormalities and no muscle spasms, it also showed limitation 
of motion of the lumbar spine with objective evidence of pain 
on motion, degenerative joint disease/degenerative disk 
disease with osteophyte formation, and absent left ankle jerk 
supported by findings of possible S1 radiculopathy on the 
1993 PNCV-EMG report.

The veteran is currently in receipt of the maximum schedular 
rating for limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Code 5292 (1998).  However, the Board 
finds that the objective medical evidence on file shows that 
the veteran's back disorder is productive of pronounced 
intervertebral disc disability, with persistent symptoms 
compatible with sciatic neuropathy including radiating pain 
and absent left ankle jerk, with little intermittent relief.  
Under these circumstances, an increased rating to 60 percent 
is warranted, which is the maximum rating allowed under 
38 C.F.R. § 4.71a, Code 5293 (1998).  As this is the highest 
rating under pertinent schedular criteria, consideration of 
functional loss due to pain is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).


ORDER

A rating increase to 60 percent for degenerative disk disease 
of the lumbar spine, status post operative herniated nucleus 
pulposus, with history of lumbosacral strain, is granted, 
subject to regulations applicable to the payment of monetary 
benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

